Citation Nr: 1626639	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from July 1977 to October 1977 and October 1986 to April 1987, with additional periods of active and inactive service from at least 1977 to 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Houston Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant testified before the undersigned at a Board hearing in August 2015, and a transcript has been associated with the claims file.

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The preponderance of the evidence shows that the Appellant's hypertension preexisted his period of ACDUTRA service from October 1986 to April 1987 and was not aggravated by that service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a July 2010 letter, the Appellant was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Appellant and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations.  The claim was last adjudicated in December 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant, including service treatment records, VA and private treatment records, the Appellant's personal statements, and his personal hearing testimony.

The Board notes that the Appellant has not been afforded a VA examination for hypertension.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Appellant has submitted private medical records which confirm that he has a current diagnosis of hypertension.  The evidence therefore does show that the Appellant has a current disability.  There is no evidence, however, indicating that an event or injury was incurred or aggravated during the Appellant's ACDUTRA.  Accordingly, the Board finds that the threshold has not been met to trigger VA's duty to obtain a VA examination, and no examination is warranted.  See 38 C.F.R. § 3.159(c)(4).

The Board also notes that the Appellant has submitted treatment records in Spanish from 2010 to show that he has a current diagnosis pertaining to hypertension.  Although these records have not been translated, the Board accepts that the Appellant has a current diagnosis of hypertension, and further documentation of this is not needed.  Therefore, the failure to translate these documents is harmless error.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Lastly, during the August 2015 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Hypertension

The Appellant contends that he has hypertension which either had its onset during his National Guard service or was permanently aggravated by his National Guard service.  The Appellant has submitted written statements arguing that by being diagnosed with hypertension at his entrance examination for a period of ACDUTRA service, he satisfied the requirement for the onset of his disease occurring during his active duty.  He also argues, in the alternative, that his hypertension was aggravated beyond the natural progression by his ACDUTRA.  The Appellant concedes that he has not served on active duty at any time, but that he has served in the National Guard and that that his periods of ACDUTRA should be afforded the same presumptions as a service person serving on active duty.

The Appellant testified in August 2015 that he first had hypertensive readings in September 1986, prior to his service from October 1986 to March 1987.  Board Hearing Tr. at 3.  He stated that he took hypertension medicine throughout his service with the National Guard and that his hypertension has become progressively worse since 1986.  Id. at 4-5.  He described undergoing a number of stressful events during service and gaining weight, which he believes contributed to his worsening high blood pressure.  Id. at 6-7.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Appellant's private medical treatment records show that he is regularly followed for hypertension and takes regular hypertension medication.  The Board therefore accepts that the Appellant has a current diagnosis of hypertension.  The case hinges, however, on whether the Appellant's disability had its onset during service or whether it preceded a period of ACDUTRA and was aggravated beyond the natural course and scope of the disorder by that service.

The Appellant's service treatment records show normal blood pressure readings during his first period of ACDUTRA from July 1977 to October 1977.  A December 1976 entrance examination showed blood pressure of 124/80, and his October 1977 separation examination showed blood pressure of 114/86.  At a June 1982 National Guard examination, the Appellant's blood pressure was 116/70.

The first instance of recorded high blood pressure in the Appellant's records is at his August 14, 1986 National Guard examination, when the Appellant was found to have high blood pressure of 150/90.  It was rechecked on three subsequent days, and found to be 126/90, 140/96, and 136/92.  The examination report found that the Appellant had mild diastolic high blood pressure, but that he met the retention standards.  It noted that the Appellant had been in the Army National Guard for eight years and then had a lapse of service for one-and-a-half years, when he was in the Army Reserve.  The Appellant checked "DON'T KNOW" regarding whether he had a history of high blood pressure on the Report of Medical History.  The examiner noted that the Appellant had hypertension, but was on a low salt diet and exercise program and was not taking any medication.  This record is consistent with the Appellant's testimony that he was first diagnosed with high blood pressure at his entrance examination in 1986.

However, although the Appellant asserts that this finding should constitute evidence that his high blood pressure had its onset during his ACDUTRA, the Board finds that it is clear evidence that the Appellant's high blood pressure preexisted his period of ACDUTRA.  The Appellant's Report of Separation and Record of Service and his Army National Guard Retirement Credits Record both show that he served with the U.S. Army Reserve Control Group from October 31, 1986 to April 1, 1987.  The Appellant's August 14, 1986 examination therefore clearly preceded his ACDUTRA, and indicates that the Appellant had a preexisting disability which was noted on his entrance examination into that period of ACDUTRA.

The Board next considers whether the Appellant's preexisting disability was aggravated during his ACDUTRA.

For a period of active duty service, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  However, a presumption of aggravation is not applicable to an appellant seeking service connection based on a period of ACDUTRA.  See 38 U.S.C.A. § 101(24)(B).  Service connection will only be warranted if the evidence directly shows both that (1) a worsening of the condition occurred during the period of ACDUTRA and (2) that the worsening was caused by the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (explaining that the presumption of aggravation only applies with active duty service); Donnellan v. Shinseki, 24 Vet. App. 167, 173-74 (2010) (Appellant "must establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.").  The Appellant bears the burden of establishing the elements of aggravation.  See Donnellan, 24 Vet. App. at 173-74.

Here, there is no evidence of record indicating that the Appellant underwent an increase in the severity of his hypertension disability during his ACDUTRA in 1986 and 1987.  There is, in fact, medical evidence from just three years after this period of service showing that the Appellant's hypertension had decreased.  On an August 1990 National Guard examination, the Appellant's hypertension was 122/84.  The Appellant also denied having hypertension on his Report of Medical History.  There is no medical evidence showing any worsening of the Appellant's hypertension in service, nor has the Appellant indicated that any such medical evidence exists.  This evidentiary deficiency is fatal to the claim.

The Board acknowledges the Appellant's contentions, and it notes that the Appellant may sincerely believe that his hypertension was aggravated by his period of ACDUTRA.  He has testified regarding the emotional and physical stress of this service and stated that he believes this aggravated his hypertension beyond its normal progression.  However, the Board cannot accept this testimony as competent medical evidence that such aggravation occurred.  The Appellant has not been shown to possess the requisite training or credentials needed to render a competent opinion as to a medical question such as whether his preexisting hypertension had been aggravated in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And even to the extent that he can competently report on his symptoms and treatment related to hypertension, these contentions are outweighed by the weight of the more probative medical evidence of record closer in time to the period of ACDUTRA in question.  The Appellant has claimed that he was required to take medication for hypertension throughout and since his period of ACDUTRA, but his August 1986 entrance examination specifically noted that the Appellant did not take medication and was controlling his blood pressure through diet and exercise, and his August 1990 examination showed no high blood pressure and the Appellant reported no problems with hypertension.

The evidence thus weighs against a finding that there was an increase in severity of the Appellant's preexisting hypertension disorder during his period of ACDUTRA.  Entitlement to service connection for hypertension is therefore not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


